DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36, 38-59 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With respect to independent claim 1, the examiner notes that many references have been cited that disclose several limitations of claim 1; however, none of the references (alone or in combination) distinctly disclose or fairly suggest a modification to arrive at “a thigh pad engaging the user's posterior thighs forward of the pelvic nest; a thigh relief interconnecting the pelvic nest and the thigh pad for permitting compliant deflection of the thigh pad with respect to the pelvic nest” and “wherein a horizontal upper chair pivot axis is the sole pivotal interconnection between the upper chair and lower chair.”
Regarding independent claim 22, the examiner notes that many references have been cited that disclose several limitations of claim 22; however, none of the references (alone or in combination) distinctly disclose or fairly suggest a modification to arrive at “wherein the horizontal upper chair pivot axis is above the seat.”  US2017/0020292 (Herman) appears to teach all the limitations of the claim aside from the horizontal upper chair pivot axis being above the seat.  Such a modification would render the prior art inoperable.
Regarding independent claim 33, the examiner notes that many references have been cited that disclose several limitations of claim 33; however, none of the references (alone or in combination) distinctly disclose or fairly suggest a modification to arrive at “a dampener between the column and tilt-swivel mechanism for controlling a rate of tilting motion of the column on the tilt-swivel mechanism and a dampener between the yoke and upper chair for controlling a rate of tilting motion of the upper chair with respect to the yoke about the upper pivot axis.”
Regarding independent claim 42, the examiner notes that many references have been cited that disclose several limitations of claim 42; however, none of the references (alone or in combination) distinctly disclose or fairly suggest a modification to arrive at “a thigh pad engaging the user's posterior thighs forward of the pelvic nest, and a thigh relief interconnecting the pelvic nest and the thigh pad for permitting compliant deflection of the thigh pad with respect to the pelvic nest.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636